

113 HR 3700 IH: Building Community Financial Institutions’ Capacity to Combat Money Laundering Act
U.S. House of Representatives
2013-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3700IN THE HOUSE OF REPRESENTATIVESDecember 11, 2013Mr. Hinojosa (for himself, Ms. Shea-Porter, and Mr. Vela) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo instruct the Secretary of the Treasury to use 25 percent of civil fines collected for violations of the Bank Secrecy Act to make grants to community financial institutions to improve compliance with the provisions of that Act, and for other purposes.1.Short titleThis Act may be cited as the Building Community Financial Institutions’ Capacity to Combat Money Laundering Act.2.BSA compliance improvement grants(a)In generalSubchapter II of chapter 53 of title 31, United States Code, is amended—(1)in section 5321, by adding at the end the following:(f)Civil fines used for compliance improvements(1)In generalFor each year, 25 percent of all civil money penalties imposed on domestic financial institutions pursuant to this section shall be deposited into the BSA Compliance Fund established under section 5333.(2)Fines under other law for actions that violate this sectionIf a domestic financial institution pays a civil fine under any other provision of Federal law with respect to an action for which a civil money penalty is imposed under this section, 25 percent of such civil fine shall be deposited into the BSA Compliance Fund established under section 5333.; and(2)by adding at the end the following:5333.Compliance improvement grants(a)BSA Compliance FundThere is established a fund in the Treasury to be known as the BSA Compliance Fund (the Fund), which shall be used to carry out the grant program under this section.(b)Compliance grants(1)In generalSubject to the availability of funds in the Fund, the Secretary of the Treasury shall make grants to community financial institutions to improve compliance with the requirements of this subchapter.(2)ApplicationA community financial institution that wishes to receive a grant under this section shall submit an application to the Secretary, in such form and manner as the Secretary determines appropriate, that contains—(A)a compliance improvement plan that details how the grant will be used to improve compliance with the requirements of this subchapter;(B)the estimated cost of implementing such plan; and(C)such other information as the Secretary determines appropriate.(3)Competitive selection; priority for certain areasThe Secretary shall select which community financial institutions receive a grant under this section on a competitive basis based on the plans submitted under paragraph (2), and shall give priority to institutions located in counties that have 20 percent or more of residents living below the Federal poverty line.(4)Amount of grantA grant made under this section may not exceed the lesser of—(A)$200,000; or(B)75 percent of the estimated cost of implementing the proposed compliance improvement plan.(c)Administrative costsNot more than 4 percent of the funds in the Fund may be used to pay for the administrative costs of carrying out this section.(d)Community financial institution definedFor purposes of this section, the term community financial institution means a domestic financial institution with less than $10,000,000,000 in assets..(b)Clerical amendmentThe table of analysis for chapter 53 of title 31, United States Code, is amended by inserting after the item relating to section 5332 the following:5333. Compliance improvement grants..3.Sunset(a)In generalEffective October 1, 2018, title 31, United States Code, is amended—(1)in section 5321, by striking subsection (f);(2)by striking section 5333; and(3)in the table of analysis for chapter 53, by striking the item relating to section 5333.(b)Amounts remaining in BSA Compliance FundEffective October 1, 2018, the Secretary of the Treasury shall deposit any funds in the BSA Compliance Fund into the general fund of the Treasury.